 


110 HRES 1520 IH: Commending the Kingdom of Morocco for designating a 
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1520 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2008 
Ms. Lee submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Commending the Kingdom of Morocco for designating a National Women’s Day to be observed each year on October 10, and for other purposes. 
 
 
Whereas in 1777 the Kingdom of Morocco became the first country to recognize the United States, and the Treaty of Peace and Friendship signed in 1786 between Morocco and the United States is the longest unbroken treaty in the history of the United States; 
Whereas when the United States was a fledgling country in 1789, George Washington asked Morocco for help to protect United States fleets from the Barbary pirates and Moroccan King Mohammed III responded with unconditional support; 
Whereas over the past 222 years, Morocco and the United States have developed an extensive network of political and diplomatic, commercial and economic, and military and security relations that underscore the strength of the ties that bind Morocco and the United States; 
Whereas this historic friendship continues today with the United States-Morocco Free Trade Agreement, the designation of Morocco as a major non-NATO ally, and the $697,000,000 compact between Morocco and the United States Millennium Challenge Corporation; 
Whereas in his address to Parliament in October 2003, Moroccan King Mohammed VI outlined fundamental reforms that were needed to elevate the legal status of women saying, How can society progress while women, who represent half the nation, see their rights violated as a result of injustice, violence and marginalization, notwithstanding the dignity and justice granted them by our glorious religion?; 
Whereas the Moroccan Parliament elected in 2002, including 35 women, strengthened democratic institutions and enacted serious reforms, including the unanimous passage of the new Moudawana in 2004, a reformed family code of law that increased rights for children and women, strengthened measures to eradicate and prosecute violence against women, and assured equal involvement in the political system; 
Whereas King Mohammed VI, as the Commander of the Faithful, dispelled myths that Islam was incompatible with the protection of women’s rights by providing citations from the Koran to support each proposed reform to the Moudawana; 
Whereas 254 Moroccan women judges have partnered with groups such as United States Agency for International Development and the American Bar Association to train legal professionals and educate citizens, particularly in rural areas, on best-practices for the implementation of the family code reforms; 
Whereas Morocco is the first Muslim country to officially train and ordain mourchidates or female religious counselors; 
Whereas, on September 7, 2007, 34 women were elected to serve in the Moroccan Parliament in free, fair, and transparent parliamentary elections that served to strengthen Morocco's democratic reforms; 
Whereas 7 women currently head cabinet ministries in Morocco; and 
Whereas the Government of Morocco has proclaimed a National Women’s Day to be observed on October 10 of each year: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the important political, economic, cultural, and artistic achievements of the Kingdom of Morocco and the Moroccan people;  
(2)reaffirms the unique and historic friendship between the people of Morocco and the United States; 
(3)remains committed to deepening the close relationship between the United States and Morocco;  
(4)commends the Moroccan people, the Government of Morocco, and His Majesty King Mohammed VI for their commitment to democracy, equality, and civic tolerance; and  
(5)congratulates the Government of Morocco and His Majesty King Mohammed VI for designating National Women’s Day. 
 
